DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 with respect to claims 13-14, 20-28, and 31-44 have been fully considered but they are not persuasive. The applicant has amended the claims in an attempt to overcome the 35 USC § 112 and 35 USC § 101 rejections cited in the previous action dated 7/15/2021. However the amended claims would still be rejected under 35 USC § 112. The amendments have not overcome all of the previous rejections. This action is final necessitated by amendment. 

Terminal Disclaimer
The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,982,133 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claim 13, the claim is drawn to a method of use of a modified acid composition. The claim goes on to further disclose the use comprises an activity from a group.  Finally the claim recites further steps of exposing, allowing, and optionally removing. The applicant has used the terminology “further” interpreted as “additional to what already exist”. Therefore, with respect to the use in an activity from the group listed, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. The steps of “exposing, allowing, and optionally” do not appear to accomplish many of the activities in said group. Therefore the scope of the claim is unclear and therefore indefinite. 
With respect to claim 14, the claim is drawn to a method of using a modified acid composition to treat scale or adjust pH levels. However the steps only appear to reduce pH levels. In the case of treating scale, it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Therefore it is not clear what steps are intended to treat scale thereby making the scope of the claim unclear and the claim indefinite.  
Since claims 31-36 depend from claim 14, they contain essentially the same subject matter and are rejected for at least the same reason. 
With respect to claim 20, the claim is drawn to a method of using a modified acid composition to manufacture protein, starch, whey, casein, and regenerate ion exchange resins. However the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Therefore the scope of the claim is unclear and therefore indefinite. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMERON J ALLEN/Examiner, Art Unit 1774 

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774